UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 7)* ISTA Pharmaceuticals, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 45031X 20 4 (CUSIP Number) Ivy Dodes Credit Suisse AG Eleven Madison Avenue, New York, NY 10010 (212)325-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 21, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 45031X 20 4 13D/A 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Credit Suisse AG 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Switzerland NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER See Item 5. 8 SHARED VOTING POWER See Item 5. 9 SOLE DISPOSITIVE POWER See Item 5. 10 SHARED DISPOSITIVE POWER See Item 5. 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON See Item 5. 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) See Item 5. 14 TYPE OF REPORTING PERSON BK [Missing Graphic Reference] Item 1. Security and Issuer. The response set forth in Item 1 of the Schedule 13D (defined below) is hereby amended by deleting the previous response in its entirety and replacing it with the following: This Amendment No. 7 (“Amendment No. 7”) to Schedule 13D amends and supplements the statement on Schedule 13D originally filed on September 30, 2002, as amended by Amendment No. 1 filed on November 20, 2002, as amended by Amendment No. 2 filed on July 21, 2006, as amended by Amendment No. 3 filed on July 3, 2007, as amended by Amendment No. 4 filed on April 11, 2011, as amended by Amendment No. 5 filed on February 9, 2012, as amended by Amendment No. 6 filed on March 20, 2012 (as amended by Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5 and Amendment No. 6, the “Schedule 13D” and, as amended by this Amendment No. 7, the "Statement") with respect to the Common Stock, $0.001 par value per share (the "Shares"), of ISTA Pharmaceuticals, Inc., a Delaware corporation (the “Company”). The principal executive offices of the Company are located at 50 Technology Drive, Irvine, California 92618. Unless otherwise indicated, each capitalized term used but not defined herein shall have the meaning assigned to such term in the Schedule 13D. Item 2. Identity and Background. The response set forth in Item 2 of the Schedule 13D is hereby amended by deleting Schedules A-1 through A-19 in their entirety and replacing them with Schedules A-1 through A-19 attached hereto. Item 3. Source and Amounts of Funds The response set forth in Item 3 of the Schedule 13D is hereby amended by adding to the end of Item 3 the following: On March 21, 2012, Sprout IX distributed 840,500 Shares to its limited partners at a distribution value of $8.45 per share.Certain of these limited partners are subsidiaries of the Bank, and the Reporting Person continues to have beneficial ownership of the shares received by such limited partners.Such shares, the amounts of which are as follows, are included in the total number of shares beneficially owned by the Reporting Person following the distribution: (i) CS USA Inc received 3,350 (ii) DLJ LTIC received 29,405 Shares, (iii) EMA Private Equity received 2,941 Shares, (iv) Merban Equity Guernsey received 5,881 (v) Strategic Partners III received 10,390 Shares, (vi) Strategic Partners IV VC received 8,822 Shares, (vii) DLJ Multi-Manager PEF received 1,809 Shares, (viii) DLJ PEP II received 997 Shares, (ix) DLJPE Partners Fund II received 26,599 Shares and (x) Sprout Investment Partners received 76,190 Shares. Item 4. Purpose of Transaction The response set forth in Item 4 of the Schedule 13D is hereby amended by adding the following paragraph before the last paragraph of Item 4: Sprout IX distributed Shares on March 21, 2012 as a pro rata distribution to its limited partners for investment purposes. Item 5. Interest in Securities of the Issuer. The response set forth in Item 5 of the Schedule 13D is hereby amended by deleting paragraphs (a) and (c) and replacing them with the following: (a)As of March 23, 2012, the Reporting Person may be deemed to beneficially own an aggregate of 3,833,784 Shares, consisting of (i) 3,350 Shares beneficially owned directly by CS USA Inc, (ii) 29,405 Shares beneficially owned directly by DLJ LTIC, (iii) 2,941 Shares beneficially owned directly by EMA Private Equity, (iv) 5,881 Shares beneficially owned directly by Merban Equity Guernsey, (v) 10,390 Shares beneficially owned directly by Strategic Partners III, (vi) 8,822 Shares beneficially owned directly by Strategic Partners IV, (vii) 1,809 Shares beneficially owned directly by DLJ Multi-Manager PEF, (viii) 997 Shares beneficially owned directly by DLJ PEP II, (ix) 26,599 Shares beneficially owned directly by DLJPE Partners Fund II, (x) 76,190 Shares beneficially owned directly by Sprout Investment Partners, (xi) 3,340,484 Shares beneficially owned directly by Sprout IX, (xii) 267,988 Shares beneficially owned directly by IX Plan, (xiii) 21,936 Shares beneficially owned directly by Sprout Entrepreneurs, (xiv) 36,983 Shares beneficially owned directly by CS Sec USA LLC, and (xv) 9 Shares beneficially owned directly by CS Sec Eur Ltd. Accordingly, the Reporting Person may be deemed to beneficially own 9.18% of the outstanding Shares of the Company. To the best knowledge of the Reporting Person, and except as described herein, neither the Reporting Person, CS Hldgs USA Inc, CS USA Inc, CS Sec USA LLC, the CS Entities, CS Inv UK, CS Inv Hldgs UK, CS Sec Eur Ltd, nor, to the best knowledge of the Reporting Person, any other persons listed on Schedules A-1 through A-19 attached hereto, beneficially owns any additional Shares. (c)Except as described in Item 3 and as set forth in Schedule B hereto (which is incorporated by reference herein), the Reporting Person effected no transactions in the Shares of the Company during the 60 days prior to March 23, 2012. After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: April 2, 2012 CREDIT SUISSE AG By: Name: Ivy B. Dodes Title:Managing Director SCHEDULE A-1 EXECUTIVE OFFICERS AND DIRECTORS OF THE REPORTING PERSON The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of the Reporting Person. The business address of the Reporting Person is Eleven Madison Avenue, New York, New York 10010. Name Business Address Title Citizenship James Amine Eleven Madison Avenue New York, NY 10010 USA Co-Head of the Global Investment Banking Department including the Global Markets Solution Group and Mergers and Acquisitions United States John Burns Eleven Madison Avenue New York, NY 10010 USA Chief Information Officer for the Investment Banking division United States Gael de Boissard One Cabot Square London, Great Britain Co-Head of Global Securities and Chair of Fixed Income Operating Committee France Luigi de Vecchi 17 Columbus Courtyard London, Great Britain Co-Head of the Global Investment Banking Department including the Global Markets Solution Group and Mergers and Acquisitions Italy Jennifer B. Frost Eleven Madison Avenue New York, NY 10010 USA Global Head of Human Resources for the Investment Bank United States Stephen Haratunian Eleven Madison Avenue New York, NY 10010 USA Head of Strategic Risk Management Group for the Investment Banking division United States Robert Jain Eleven Madison Avenue New York, NY 10010 USA Co-Head of Global Securities responsible for Equities Trading, Products and Risk United States D.Neil Radey One Madison Avenue New York, NY 10010 USA General Counsel for the Americas and co-General Counsel for the Investment Banking division United States Eric M. Varvel Eleven Madison Avenue New York, NY 10010 USA Chief Executive Officer of the Global Investment Bank of Credit Suisse, Chairman of Management Committee of the Investment Bank United States Gavin Sullivan One Cabot Square London, Great Britain Head of Corporate Communications for the Europe, Middle East and Africa Region, Interim Global Co-Head of Corporate Communications and Branding United States Lara J. Warner Eleven Madison Avenue New York, NY 10010 USA Chief Financial Officer for the Investment Banking Division United States Timothy O’Hara Eleven Madison Avenue New York, NY 10010 USA Co-Head Global Securities for the Investment Bank United States [Missing Graphic Reference] SCHEDULE A-2 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE HOLDINGS (USA), INC. The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse Holdings (USA), Inc. The business address of Credit Suisse Holdings (USA), Inc. is Eleven Madison Avenue, New York, New York 10010, USA. Name Business Address Title Citizenship Anthony DeChellis Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board Member United States Peter J. Feeney Eleven Madison Avenue New York, NY 10010 USA Managing Director and Treasurer United States Paul J. O’Keefe Eleven Madison Avenue New York, NY 10010 USA Managing Director and Controller United States D.Neil Radey One Madison Avenue New York, NY 10010 USA Managing Director and General Counsel United States Robert S. Shafir Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Antonio C. Quintella Eleven Madison Avenue New York, NY 10010 USA President, Chief Executive Officer and Board Member United States Eric M. Varvel Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Lewis H. Wirshba Eleven Madison Avenue New York, NY 10010 USA Managing Director, Chief Operating Officer and Board Member United States Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Jim L. Amine Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board Member United States Timothy P. O’Hara Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board Member United States Carlos Onis Eleven Madison Avenue New York, NY 10010 USA Managing Director, Chief Financial Officer and Board Member United States Michael J. Paliotta Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board Member United States Steven H. Garnett Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board Member United States Louise Guarneri Eleven Madison Avenue New York, NY 10010 USA Managing Director and Chief Compliance Officer United States Darryl J. Burke One Madison Avenue New York, NY 10010 USA Board Member Australia [Missing Graphic Reference] SCHEDULE A-3 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE (USA), INC. The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse (USA), Inc. The business address of Credit Suisse (USA), Inc. is Eleven Madison Avenue, New York, New York 10010, USA. Name Business Address Title Citizenship Anthony DeChellis Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board Member United States Peter J. Feeney Eleven Madison Avenue New York, NY 10010 USA Managing Director and Treasurer United States Paul J. O’Keefe Eleven Madison Avenue New York, NY 10010 USA Controller and Accounting Officer United States Antonio C. Quintella Eleven Madison Avenue New York, NY 10010 USA President, Chief Executive Officer and Board Member United States Eric M. Varvel Eleven Madison Avenue New York, NY 10010 USA Managing Director United States D.Neil Radey One Madison Avenue New York, NY 10010 USA Managing Director and General Counsel United States Robert S. Shafir Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Lewis H. Wirshba Eleven Madison Avenue New York, NY 10010 USA Managing Director, Chief Operating Officer and Board Member United States Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Jim L. Amine Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board Member United States Timothy P. O’Hara Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board Member United States Carlos Onis Eleven Madison Avenue New York, NY 10010 USA Managing Director, Chief Financial and Accounting Officer and Board Member United States Michael J. Paliotta Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board Member United States Steven H. Garnett Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board Member United States Louise Guarneri Eleven Madison Avenue New York, NY 10010 USA Managing Director and Chief Compliance Officer United States Darryl J. Burke One Madison Avenue New York, NY 10010 USA Board Member Australia [Missing Graphic Reference] SCHEDULE A-4 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE SECURITIES (USA) LLC The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse Securities (USA) LLC. The business address of Credit Suisse Securities (USA) LLC is Eleven Madison Avenue, New York, New York 10010. Name Business Address Title Citizenship Anthony DeChellis Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board of Managers Member United States Peter J. Feeney Eleven Madison Avenue New York, NY 10010 USA Treasurer United States Paul J. O’Keefe Eleven Madison Avenue New York, NY 10010 USA Controller United States Antonio C. Quintella Eleven Madison Avenue New York, NY 10010 USA President, Chief Executive Officer and Board of Managers Member United States Eric M. Varvel Eleven Madison Avenue New York, NY 10010 USA Managing Director United States D.Neil Radey One Madison Avenue New York, NY 10010 USA Managing Director and General Counsel United States Robert S. Shafir Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Lewis H. Wirshba Eleven Madison Avenue New York, NY 10010 USA Managing Director, Chief Operating Officer and Board of Managers Member United States Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board of Managers Member United States Jim L. Amine Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board of Managers Member United States Timothy P. O’Hara Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board of Managers Member United States Carlos Onis Eleven Madison Avenue New York, NY 10010 USA Managing Director, Chief Financial Officer and Board of Managers Member United States Michael J. Paliotta Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board of Managers Member United States Steven H. Garnett Eleven Madison Avenue New York, NY 10010 USA Managing Director and Board of Managers Member United States Louise Guarneri Eleven Madison Avenue New York, NY 10010 USA Managing Director and Chief Compliance Officer United States Darryl J. Burke One Madison Avenue New York, NY 10010 USA Board of Managers Member Australia [Missing Graphic Reference] SCHEDULE A-5 EXECUTIVE OFFICERS AND DIRECTORS OF DLJ CAPITAL CORPORATION The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of DLJ Capital Corporation. The business address of DLJ Capital Corporation is Eleven Madison Avenue, New York, New York 10010. Name Business Address Title Citizenship Janet A. Hickey Eleven Madison Avenue New York, NY 10010 USA Co-Chairman United States Peter J. Feeney Eleven Madison Avenue New York, NY 10010 USA Board Member and Treasurer United States Kenneth J. Lohsen Eleven Madison Avenue New York, NY 10010 USA President United States Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Managing Director United States [Missing Graphic Reference] SCHEDULE A-6 EXECUTIVE OFFICERS AND DIRECTORS OF DLJ CAPITAL ASSOCIATES IX, INC. The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of DLJ Capital Associates IX, Inc. The business address of DLJ Capital Associates IX, Inc. is Eleven Madison Avenue, New York, New York 10010. Name Business Address Title Citizenship Nicole S. Arnaboldi Eleven Madison Avenue New York, NY 10010 USA Board Member United States Ivy B. Dodes Eleven Madison Avenue New York, NY 10010 USA Vice President United States Peter J. Feeney Eleven Madison Avenue New York, NY 10010 USA Treasurer United States Janet A. Hickey Eleven Madison Avenue New York, NY 10010 USA Board Member and Vice President United States Kenneth J. Lohsen Eleven Madison Avenue New York, NY 10010 USA President United States [Missing Graphic Reference] SCHEDULE A-7 EXECUTIVE OFFICERS AND DIRECTORS OF DLJ LBO PLANS MANAGEMENT CORPORATION II The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of DLJ LBO Plans Management Corporation II. The business address of DLJ LBO Plans Management Corporation II is Eleven Madison Avenue, New York, New York 10010. Name Business Address Title Citizenship Ivy B. Dodes Eleven Madison Avenue New York, NY 10010 USA Board Member, Vice President and Assistant Secretary United States Peter J. Feeney Eleven Madison Avenue New York, NY 10010 USA Treasurer United States John S. Ficarra Eleven Madison Avenue New York, NY 10010 USA Vice President United States Michael S. Isikow Eleven Madison Avenue New York, NY 10010 USA Vice President United States Kenneth J. Lohsen Eleven Madison Avenue New York, NY 10010 USA President United States Thomas Prevost Eleven Madison Avenue New York, NY 10010 USA Director of Taxes and Vice President United States Edward A. Poletti Eleven Madison Avenue New York, NY 10010 USA Board Member and Senior Vice President United States Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Board Member United States [Missing Graphic Reference] SCHEDULE A-8 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE PRIVATE EQUITY, LLC The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse Private Equity, LLC. The business address of Credit Suisse Private Equity, LLC is Eleven Madison Avenue, New York, New York 10010, USA. Name Business Address Title Citizenship Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Board Member and Chief Executive Officer United States Ivy B. Dodes Eleven Madison Avenue New York, NY 10010 USA Board Member and Vice President United States Peter J. Feeney Eleven Madison Avenue New York, NY 10010 USA Treasurer United States Thomas M. Sipp Eleven Madison Avenue New York, NY 10010 USA Board Member and Chief Financial Officer United States Michael S. Isikow Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Kenneth J. Lohsen Eleven Madison Avenue New York, NY 10010 USA Chief Operating Officer and Controller United States Thomas Prevost Eleven Madison Avenue New York, NY 10010 USA Vice President and Director of Taxes United States [Missing Graphic Reference] SCHEDULE A-9 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE (BERMUDA) LIMITED The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse (Bermuda) Limited. The business address of Credit Suisse (Bermuda) Limited is Thistle House, 4 Burnaby Street, Hamilton, Bermuda HM 12. Name Business Address Title Citizenship Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Board Member and President United States Ivy B. Dodes Eleven Madison Avenue New York, NY 10010 USA Board Member and Vice President United States Kenneth J. Lohsen Eleven Madison Avenue New York, NY 10010 USA Vice President United States Thomas Prevost Eleven Madison Avenue New York, NY 10010 USA Director of Taxes United States Edward S. Nadel Eleven Madison Avenue New York, NY 10010 USA Vice President United States [Missing Graphic Reference] SCHEDULE A-10 EXECUTIVE OFFICERS AND DIRECTORS OF DLJ MB ADVISORS, LLC The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of DLJ MB Advisors, LLC. The business address of DLJ MB Advisors, LLC is Eleven Madison Avenue, New York, New York 10010, USA. Name Business Address Title Citizenship Ivy B. Dodes Eleven Madison Avenue New York, NY 10010 USA Senior Vice President and Principal United States Peter J. Feeney Eleven Madison Avenue New York, NY 10010 USA Treasurer United States Kenneth J. Lohsen Eleven Madison Avenue New York, NY 10010 USA Board Member and Chairman United States Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Board Member and Managing Director United States Edward A. Poletti Eleven Madison Avenue New York, NY 10010 USA Board Member and Senior Vice President United States [Missing Graphic Reference] SCHEDULE A-11 EXECUTIVE OFFICERS AND DIRECTORS OF DLJ MERCHANT BANKING FUNDING, INC. The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of DLJ Merchant Banking Funding, Inc. The business address of DLJ Merchant Banking Funding, Inc. is Eleven Madison Avenue, New York, New York 10010, USA. Name Business Address Title Citizenship Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Board Member and Vice President United States Edward A. Poletti Eleven Madison Avenue New York, NY 10010 USA Board Member and Vice President United States Peter J. Feeney Eleven Madison Avenue New York, NY 10010 USA Treasurer United States Kenneth J. Lohsen Eleven Madison Avenue New York, NY 10010 USA Board Member and President United States Thomas Prevost Eleven Madison Avenue New York, NY 10010 USA Director of Taxes and Vice President United States [Missing Graphic Reference] SCHEDULE A-12 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE PRIVATE EQUITY ADVISERS LLC The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse Private Equity Advisers LLC. The business address of Credit Suisse Private Equity Advisers LLC is Eleven Madison Avenue, New York, New York 10010, USA. Name Business Address Title Citizenship Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Stephen H. Can Eleven Madison Avenue New York, NY 10010 USA Manager United States Ivy B. Dodes Eleven Madison Avenue New York, NY 10010 USA Principal and Senior Vice President United States Edward A. Poletti Eleven Madison Avenue New York, NY 10010 USA Principal and Senior Vice President United States [Missing Graphic Reference] SCHEDULE A-13 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE ALTERNATIVE CAPITAL, LLC The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse Alternative Capital, LLC. The business address of Credit Suisse Alternative Capital, LLC is Eleven Madison Avenue, New York, New York 10010, USA. Name Business Address Title Citizenship Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Board Member and Managing Director United States Thomas M. Sipp Eleven Madison Avenue New York, NY 10010 USA Board Member, Chairman, President, Chief Financial Officer, and Managing Director United States John G. Popp Eleven Madison Avenue New York, NY 10010 USA Board Member and Managing Director United States Peter J. Feeney Eleven Madison Avenue New York, NY 10010 USA Treasurer United States Timothy J. Barnes Eleven Madison Avenue New York, NY 10010 USA Chief Operating Officer and Director United States William A. Cirocco Eleven Madison Avenue New York, NY 10010 USA Senior Operating Officer and Director United States John S. Ficarra Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Thomas Flannery Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Charles W. Harper Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Linda R. Karn Eleven Madison Avenue New York, NY 10010 USA Director United States Ivy B. Dodes Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Philip D. Langerfelder Eleven Madison Avenue New York, NY 10010 USA Senior Operating Officer and Director United States Edward A. Poletti Eleven Madison Avenue New York, NY 10010 USA Managing Director United States David H. Lerner Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Kenneth J. Lohsen Eleven Madison Avenue New York, NY 10010 USA Managing Director United States [Missing Graphic Reference] SCHEDULE A-14 EXECUTIVE OFFICERS AND DIRECTORS OF CSAM AMERICAS HOLDINGS CORP. The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of CSAM Americas Holdings Corp. The business address of CSAM Americas Holdings Corp. is Eleven Madison Avenue, New York, New York 10010, USA. Name Business Address Title Citizenship TimJ. Barnes Eleven Madison Avenue New York, NY 10010 USA Board Member and President United States Alastair J. Cairns Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Karen A. Regan Eleven Madison Avenue New York, NY 10010 USA Secretary United States Thomas M. Sipp Eleven Madison Avenue New York, NY 10010 USA Board Member and Chief Financial Officer United States Ivy B. Dodes Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Richard Karkada Eleven Madison Avenue New York, NY 10010 USA Assistant Secretary United States Kenneth J. Lohsen Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Ravi M. Singh Eleven Madison Avenue New York, NY 10010 USA Managing Director United States Sam H. Schwartz Eleven Madison Avenue New York, NY 10010 USA Managing Director United States [Missing Graphic Reference] SCHEDULE A-15 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE INVESTMENTS (UK) The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse Investments (UK). The business address of Credit Suisse Investments (UK) is One Cabot Square, London E14 4QJ, UK. Name Business Address Title Citizenship Costas P. Michaelides One Cabot Square London, Great Britain Director United States Jason P. Forrester One Cabot Square London, Great Britain Director Great Britain Paul E. Hare One Cabot Square London, Great Britain Director and Company Secretary Great Britain Rudolf A. Bless Paradeplatz 8 8001 Zurich ZH Switzerland Non-Executive Director Switzerland Julian R. Houghton One Cabot Square London, Great Britain Director Great Britain [Missing Graphic Reference] SCHEDULE A-16 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE INVESTMENT HOLDINGS (UK) The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse Investment Holdings (UK). The business address of Credit Suisse Investment Holdings (UK) is One Cabot Square, London E14 4QJ, UK. Name Business Address Title Citizenship Costas P. Michaelides One Cabot Square London, Great Britain Director United States Julian Houghton One Cabot Square London, Great Britain Director Great Britain Paul E. Hare One Cabot Square London, Great Britain Director and Company Secretary Great Britain [Missing Graphic Reference] SCHEDULE A-17 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE SECURITIES (EUROPE) LIMITED The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse Securities (Europe) Limited. The business address of Credit Suisse Securities (Europe) Limited is One Cabot Square, London E14 4QJ, UK. Name Business Address Title Citizenship Fawzi Kyriakos-Saad One Cabot Square London, Great Britain Chairman and Director United States Costas P. Michaelides One Cabot Square London, Great Britain Director United States Noreen Doyle One Cabot Square London, Great Britain Non-Executive Director Great Britain Rudolf A. Bless Paradeplatz 8 8001 Zurich ZH Switzerland Director Switzerland Tobias Guldimann Paradeplatz 8 8001 Zurich ZH Switzerland Non-Executive Director Switzerland James H. Leigh-Pemberton 17 Columbus Courtyard London, Great Britain Director Great Britain Eric M. Varvel Eleven Madison Avenue New York, NY 10010 USA Director United States Paul Hare One Cabot Square London, Great Britain Company Secretary Great Britain [Missing Graphic Reference] SCHEDULE A-18 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE CAPITAL HOLDINGS, INC. The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse Capital Holdings, Inc.The business address of Credit Suisse Capital Holdings, Inc. is Eleven Madison Avenue, New York, New York 10010, USA. Name Business Address Title Citizenship Dean Wilson Ervin Eleven Madison Avenue New York, NY 10010 USA Board Member and Managing Director United States Peter J. Feeney Eleven Madison Avenue New York, NY 10010 USA Treasurer United States Gary Gluck Eleven Madison Avenue New York, NY 10010 USA Board Member and Managing Director United States Robert E. Griffith Eleven Madison Avenue New York, NY 10010 USA Board Member and Managing Director United States Paul J. O’Keefe Eleven Madison Avenue New York, NY 10010 USA Chief Financial Officer United States Robert P. Sowler Eleven Madison Avenue New York, NY 10010 USA Board Member and President Great Britain Philip S. Vasan Eleven Madison Avenue New York, NY 10010 USA Board Member and Managing Director United States [Missing Graphic Reference] SCHEDULE A-19 EXECUTIVE OFFICERS AND DIRECTORS OF CREDIT SUISSE CAPITAL LLC The following sets forth the name, business address, present principal occupation and citizenship of each executive officer and director of Credit Suisse Capital LLC. The business address of Credit Suisse Capital LLC is Eleven Madison Avenue, New York, New York 10010, USA. Name Business Address Title Citizenship Dave W. Chitty Eleven Madison Avenue New York, NY 10010 USA Board Member, Chairman and Chief Executive Officer United States Paul J. O’Keefe Eleven Madison Avenue New York, NY 10010 USA Chief Financial Officer United States Howie Shams Eleven Madison Avenue New York, NY 10010 USA Board Member and Managing Director United States Robert P. Sowler Eleven Madison Avenue New York, NY 10010 USA Board Member and President Great Britain Augustine Vargetto Eleven Madison Avenue New York, NY 10010 USA Board Member and Chief Operation Officer United States [Missing Graphic Reference] SCHEDULE B The following table lists all trades effected in the Shares during the 60-day period prior to March 23, 2012. All trades were effected in ordinary trading on the indicated exchange; references to “THIRD MARKET” indicate that the trades were effected in ordinary course over-the-counter trades with institutional investors. ENTITY_NAME TRADE_DATE BUY/SELL_ QUANTITY PRICE EXCHANGE_ID CS Sec USA LLC (FBC) 23-Jan-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Jan-12 Sell 22 THIRD MARKET CS Sec USA LLC (FBC) 23-Jan-12 Sell 19 THIRD MARKET CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 22 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 23-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 15 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 16 THIRD MARKET CS Sec USA LLC (FBC) 23-Jan-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Jan-12 Sell 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Jan-12 Sell 20 * CS Sec USA LLC (FBC) 23-Jan-12 Sell 19 * CS Sec USA LLC (FBC) 23-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Jan-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 23-Jan-12 Sell 13 THIRD MARKET CS Sec USA LLC (FBC) 23-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Jan-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Jan-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Jan-12 Sell 26 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 19 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 17 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 17 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 3 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 12 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 4 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 15 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 6 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 16 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 15 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 17 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 9 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 14 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 11 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 13 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 11 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 15 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 12 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 11 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 14 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 13 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 16 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 14 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 19 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 * CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 * CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 25 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 18 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 13 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 1 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 13 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Sell 19 * CS Sec USA LLC (FBC) 24-Jan-12 Sell 14 * CS Sec USA LLC (FBC) 24-Jan-12 Sell 22 * CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 * CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 19 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 12 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Buy 16 * CS Sec USA LLC (FBC) 24-Jan-12 Buy 10 * CS Sec USA LLC (FBC) 24-Jan-12 Buy 21 * CS Sec USA LLC (FBC) 24-Jan-12 Buy 20 * CS Sec USA LLC (FBC) 24-Jan-12 Buy 20 * CS Sec USA LLC (FBC) 24-Jan-12 Buy 21 * CS Sec USA LLC (FBC) 24-Jan-12 Buy 20 * CS Sec USA LLC (FBC) 24-Jan-12 Buy 21 * CS Sec USA LLC (FBC) 24-Jan-12 Buy 20 * CS Sec USA LLC (FBC) 24-Jan-12 Buy 21 * CS Sec USA LLC (FBC) 24-Jan-12 Buy 20 * CS Sec USA LLC (FBC) 24-Jan-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 17 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 55 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 48 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Buy 57 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 35 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Jan-12 Buy 54 THIRD MARKET CS Sec USA LLC (FBC) 24-Jan-12 Buy 54 THIRD MARKET CS Sec USA LLC (FBC) 25-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 25-Jan-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 25-Jan-12 Sell 22 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 25-Jan-12 Sell 17 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 25-Jan-12 Sell 20 * CS Sec USA LLC (FBC) 25-Jan-12 Sell 21 * CS Sec USA LLC (FBC) 25-Jan-12 Sell 20 * CS Sec USA LLC (FBC) 25-Jan-12 Buy 22 THIRD MARKET CS Sec USA LLC (FBC) 25-Jan-12 Buy 20 THIRD MARKET CS Sec USA LLC (FBC) 25-Jan-12 Buy 21 THIRD MARKET CS Sec USA LLC (FBC) 25-Jan-12 Buy 20 THIRD MARKET CS Sec USA LLC (FBC) 25-Jan-12 Sell 20 * CS Sec USA LLC (FBC) 25-Jan-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 25-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 25-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 25-Jan-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 22 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 24 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 17 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 9 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 2 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 13 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Buy 53 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Buy 47 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Buy 51 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Buy 41 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Buy 33 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Buy 67 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Buy 7 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Buy 51 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Buy 35 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Buy 33 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Buy 35 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Buy 32 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Buy 33 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Buy 6 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Buy 37 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Sell 20 * CS Sec USA LLC (FBC) 26-Jan-12 Buy 46 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Buy 62 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Buy 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 26-Jan-12 Buy 38 THIRD MARKET CS Sec USA LLC (FBC) 26-Jan-12 Buy 45 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 27-Jan-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 27-Jan-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 10 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 19 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 10 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 13 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 10 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 10 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 20 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Jan-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 30-Jan-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 30-Jan-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 30-Jan-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 30-Jan-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 31-Jan-12 Buy 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 31-Jan-12 Buy 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 31-Jan-12 Buy 13 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 31-Jan-12 Buy 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 31-Jan-12 Buy 18 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 31-Jan-12 Buy 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 31-Jan-12 Buy 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 31-Jan-12 Buy 19 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 31-Jan-12 Buy 2 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 31-Jan-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 31-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 31-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 31-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 31-Jan-12 Sell 11 THIRD MARKET CS Sec USA LLC (FBC) 31-Jan-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 31-Jan-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 31-Jan-12 Sell 19 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 31-Jan-12 Sell 10 * CS Sec USA LLC (FBC) 31-Jan-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy 10 * CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 12 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 19 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 2 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 19 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 14 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 6 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 15 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Sell 11 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 14 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 22 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 13 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 17 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 15 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 24 * CS Sec USA LLC (FBC) 1-Feb-12 Sell 18 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 15 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 13 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 25 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 1-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 12 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 13 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 1-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 1-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 26 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy 7 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy 58 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy 82 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Buy 25 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Buy PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Buy 7 * CS Sec USA LLC (FBC) 1-Feb-12 Buy PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Feb-12 Buy 84 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy 25 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Buy 9 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy 92 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy 99 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy 1 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 1-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 2-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy 18 THIRD MARKET CS Sec USA LLC (FBC) 2-Feb-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 2-Feb-12 Buy 11 THIRD MARKET CS Sec USA LLC (FBC) 2-Feb-12 Buy 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 2-Feb-12 Buy 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 2-Feb-12 Buy 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 2-Feb-12 Buy 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 2-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 2-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 2-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 2-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 2-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 2-Feb-12 Buy 7 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy 91 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 2-Feb-12 Buy 9 THIRD MARKET CS Sec USA LLC (FBC) 2-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy 9 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy 91 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy 15 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 2-Feb-12 Buy 7 THIRD MARKET CS Sec USA LLC (FBC) 2-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 2-Feb-12 Buy 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy 99 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy 7 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 3-Feb-12 Sell 16 THIRD MARKET CS Sec USA LLC (FBC) 3-Feb-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 3-Feb-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 3-Feb-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 24 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 13 THIRD MARKET CS Sec USA LLC (FBC) 3-Feb-12 Sell 12 THIRD MARKET CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Sell 15 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 13 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Sell 11 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 16 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 25 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 15 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 16 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 17 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 13 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Sell 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 18 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 11 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 19 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 86 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 22 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 93 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 3-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 3-Feb-12 Buy 16 THIRD MARKET CS Sec USA LLC (FBC) 3-Feb-12 Buy 93 THIRD MARKET CS Sec USA LLC (FBC) 3-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 6-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 6-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 6-Feb-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 6-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 6-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 6-Feb-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 6-Feb-12 Buy 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 6-Feb-12 Buy 20 THIRD MARKET CS Sec USA LLC (FBC) 6-Feb-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 6-Feb-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 6-Feb-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 6-Feb-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 6-Feb-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 6-Feb-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 6-Feb-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 6-Feb-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 6-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 6-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 6-Feb-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 7-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 7-Feb-12 Sell 16 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 7-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 7-Feb-12 Buy 2 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 7-Feb-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 7-Feb-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 21 THIRD MARKET CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 THIRD MARKET CS Sec USA LLC (FBC) 7-Feb-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 THIRD MARKET CS Sec USA LLC (FBC) 7-Feb-12 Buy 21 THIRD MARKET CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 21 * CS Sec USA LLC (FBC) 7-Feb-12 Buy 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 1 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Feb-12 Buy 3 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 8-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 8-Feb-12 Buy 20 THIRD MARKET CS Sec USA LLC (FBC) 8-Feb-12 Buy 19 THIRD MARKET CS Sec USA LLC (FBC) 8-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 8-Feb-12 Buy 15 THIRD MARKET CS Sec USA LLC (FBC) 8-Feb-12 Buy 69 PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 8-Feb-12 Buy 69 PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 8-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 8-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 8-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 8-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 8-Feb-12 Sell 11 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 8-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 8-Feb-12 Sell 19 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 8-Feb-12 Sell NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 8-Feb-12 Sell PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 8-Feb-12 Sell 8 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 9-Feb-12 Sell 25 THIRD MARKET CS Sec USA LLC (FBC) 9-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Feb-12 Sell 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Feb-12 Sell 23 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Feb-12 Buy 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 9-Feb-12 Buy 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 9-Feb-12 Buy 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 9-Feb-12 Buy 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 9-Feb-12 Buy 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 9-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Feb-12 Buy 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Feb-12 Buy 19 THIRD MARKET CS Sec USA LLC (FBC) 9-Feb-12 Buy 12 THIRD MARKET CS Sec USA LLC (FBC) 9-Feb-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 9-Feb-12 Buy 20 THIRD MARKET CS Sec USA LLC (FBC) 9-Feb-12 Buy 21 THIRD MARKET CS Sec USA LLC (FBC) 10-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 10-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 24 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 13 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 17 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 23 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 23 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 26 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 13 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 7 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 17 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 15 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 15 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 3 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 10-Feb-12 Sell 11 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 10-Feb-12 Sell 13 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 10-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 19 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 19 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 22 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 18 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 10-Feb-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 17 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 15 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 10-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 10-Feb-12 Sell 13 THIRD MARKET CS Sec USA LLC (FBC) 10-Feb-12 Buy 48 THIRD MARKET CS Sec USA LLC (FBC) 10-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 14-Feb-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 46 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 37 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 17 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 15-Feb-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 15-Feb-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 15-Feb-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 15-Feb-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 15-Feb-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 15-Feb-12 Sell 22 THIRD MARKET CS Sec USA LLC (FBC) 15-Feb-12 Sell 19 THIRD MARKET CS Sec USA LLC (FBC) 15-Feb-12 Sell 22 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 15-Feb-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 15-Feb-12 Sell 23 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 15-Feb-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 15-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 15-Feb-12 Sell 1 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 15-Feb-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 16-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 16-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 16-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 16-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy 9 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy 9 THIRD MARKET CS Sec USA LLC (FBC) 16-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 16-Feb-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Sell NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 16-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 16-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 19 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 22 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 15 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 16 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 19 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 6 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 15 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 1 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 9 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell THIRD MARKET CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 22 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 2 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 17 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 15 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 26 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 15 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 17 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 17 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 4 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 17-Feb-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 17-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 17-Feb-12 Sell PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 17-Feb-12 Sell THIRD MARKET CS Sec USA LLC (FBC) 17-Feb-12 Sell 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 17-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 17-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 17-Feb-12 Buy 56 THIRD MARKET CS Sec USA LLC (FBC) 17-Feb-12 Buy 54 THIRD MARKET CS Sec USA LLC (FBC) 17-Feb-12 Buy 22 THIRD MARKET CS Sec USA LLC (FBC) 17-Feb-12 Buy 33 THIRD MARKET CS Sec USA LLC (FBC) 21-Feb-12 Sell 5 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 15 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 19 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 22 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 18 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 12 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 13 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 12 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 27 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 3 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 9 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 6 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 15 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 1 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 21 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 1 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 20 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 27 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 4 * CS Sec USA LLC (FBC) 21-Feb-12 Sell 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 21-Feb-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 21-Feb-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 21-Feb-12 Sell 65 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 65 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 65 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 65 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Buy 3 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Buy 62 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 65 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 25 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 65 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 65 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 65 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Feb-12 Sell 65 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 22-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 22-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 22-Feb-12 Buy 29 THIRD MARKET CS Sec USA LLC (FBC) 22-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 22-Feb-12 Sell THIRD MARKET CS Sec USA LLC (FBC) 23-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 23-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Feb-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Feb-12 Sell 14 THIRD MARKET CS Sec USA LLC (FBC) 23-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Feb-12 Sell 19 THIRD MARKET CS Sec USA LLC (FBC) 23-Feb-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 23-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 23-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Feb-12 Sell 13 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Feb-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Feb-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 23-Feb-12 Buy 9 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 23-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 23-Feb-12 Buy THIRD MARKET CS Sec USA LLC (FBC) 23-Feb-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 24-Feb-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Feb-12 Buy 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Feb-12 Buy 4 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Feb-12 Buy 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Feb-12 Buy 29 THIRD MARKET CS Sec USA LLC (FBC) 24-Feb-12 Sell 67 * CS Sec USA LLC (FBC) 24-Feb-12 Sell 38 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 24-Feb-12 Sell 13 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 27-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 27-Feb-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 27-Feb-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 27-Feb-12 Sell 13 * CS Sec USA LLC (FBC) 27-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Feb-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Feb-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Feb-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Feb-12 Sell 5 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 27-Feb-12 Sell 5 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 28-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 28-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 28-Feb-12 Sell 16 THIRD MARKET CS Sec USA LLC (FBC) 28-Feb-12 Sell 22 THIRD MARKET CS Sec USA LLC (FBC) 28-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 * CS Sec USA LLC (FBC) 29-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 29-Feb-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 29-Feb-12 Sell 9 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 29-Feb-12 Sell 11 THIRD MARKET CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 29-Feb-12 Sell 12 THIRD MARKET CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 29-Feb-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 29-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 29-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 29-Feb-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 29-Feb-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 1-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 1-Mar-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 1-Mar-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 1-Mar-12 Buy PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 2-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Mar-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Mar-12 Sell 15 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Mar-12 Sell 13 THIRD MARKET CS Sec USA LLC (FBC) 2-Mar-12 Sell 57 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Mar-12 Sell 55 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Mar-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 2-Mar-12 Sell PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 2-Mar-12 Sell PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 18 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 23 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 14 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 17 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 17 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 5-Mar-12 Sell 14 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 25 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 13 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 16 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 26 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 14 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 14 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 5-Mar-12 Sell 23 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 26 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 18 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 15 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 17 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 5-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 6-Mar-12 Sell PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 6-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 6-Mar-12 Sell PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 6-Mar-12 Sell 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 7-Mar-12 Buy 12 THIRD MARKET CS Sec USA LLC (FBC) 7-Mar-12 Sell PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 7-Mar-12 Sell PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 7-Mar-12 Buy 16 THIRD MARKET CS Sec USA LLC (FBC) 7-Mar-12 Sell PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 7-Mar-12 Sell PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 7-Mar-12 Sell PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 8-Mar-12 Sell NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 8-Mar-12 Sell PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 8-Mar-12 Sell PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 8-Mar-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 8-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 8-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 8-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 8-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 8-Mar-12 Sell 11 THIRD MARKET CS Sec USA LLC (FBC) 8-Mar-12 Sell 12 THIRD MARKET CS Sec USA LLC (FBC) 8-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 8-Mar-12 Sell 6 THIRD MARKET CS Sec USA LLC (FBC) 8-Mar-12 Sell 5 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 8-Mar-12 Sell 12 THIRD MARKET CS Sec USA LLC (FBC) 8-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 8-Mar-12 Sell PHILADELPHIA STOCK EXCHANGE FOR NASDAQ LARGE CAP CS Sec USA LLC (FBC) 9-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 9-Mar-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 9-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 1 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 9-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 9-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Buy 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Buy 8 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Buy 46 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 33 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Buy 35 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 9-Mar-12 Sell 13 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 15 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 25 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 17 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 16 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 12-Mar-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 24 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 22 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 11 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 12-Mar-12 Sell 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 12-Mar-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 15 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 5 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 23 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 12 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 24 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 12-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 12-Mar-12 Sell 13 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 17 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 24 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 12-Mar-12 Sell 28 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 19 BATS CS Sec USA LLC (FBC) 12-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 12-Mar-12 Sell 14 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 13-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 13-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 13 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 18 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 19 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 18 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 13-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 17 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 12 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 23 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 23 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 19 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 20 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 11 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 13-Mar-12 Sell 17 THIRD MARKET CS Sec USA LLC (FBC) 13-Mar-12 Sell 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 16 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 29 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 11 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 14-Mar-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 1 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 13 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 14-Mar-12 Sell 13 THIRD MARKET CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 14 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 14-Mar-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 15-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 15-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 15-Mar-12 Sell 23 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 15-Mar-12 Sell 20 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 16-Mar-12 Buy 11 THIRD MARKET CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 13 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 13 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Sell 39 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Sell 16 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Sell 29 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Sell 55 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Sell 26 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy 9 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 16-Mar-12 Buy NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 19-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 13 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 18 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 16 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 25 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 11 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 21 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 21 THIRD MARKET CS Sec USA LLC (FBC) 19-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 19-Mar-12 Buy 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 19-Mar-12 Buy 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 20-Mar-12 Sell 21 THIRD MARKET CS Sec USA LLC (FBC) 20-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 20-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 20-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 20-Mar-12 Sell 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 20-Mar-12 Sell 11 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 20-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 20-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 20-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 20-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 20-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 20-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 20-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Mar-12 Sell 19 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Mar-12 Sell 18 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Mar-12 Sell 22 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Mar-12 Sell 10 THIRD MARKET CS Sec USA LLC (FBC) 21-Mar-12 Sell 16 THIRD MARKET CS Sec USA LLC (FBC) 21-Mar-12 Sell 57 THIRD MARKET CS Sec USA LLC (FBC) 21-Mar-12 Sell 54 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 21-Mar-12 Sell 55 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 22-Mar-12 Sell 21 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 22-Mar-12 Sell 20 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 22-Mar-12 Sell 46 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 22-Mar-12 Sell 43 THIRD MARKET CS Sec USA LLC (FBC) 22-Mar-12 Sell 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 22-Mar-12 Sell 43 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 23-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 23-Mar-12 Buy 11 THIRD MARKET CS Sec USA LLC (FBC) 23-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 23-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 23-Mar-12 Buy 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Mar-12 Buy 11 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Mar-12 Buy 21 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Mar-12 Buy 12 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Mar-12 Buy 10 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 23-Mar-12 Buy 11 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Mar-12 Buy 12 NASD ADF FOR NYSE/AMEX ISSUES CS Sec USA LLC (FBC) 23-Mar-12 Buy 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Mar-12 Buy 10 PACIFIC STOCK EXCHANGE CS Sec USA LLC (FBC) 23-Mar-12 Buy 10 THIRD MARKET CS Sec USA LLC (FBC) 23-Mar-12 Buy 11 THIRD MARKET CS Sec USA LLC (FBC) 23-Mar-12 Buy 10 THIRD MARKET * Due to technical difficulties, the exchange for this particular transaction was not able to be identified.
